PER CURIAM.
Appellants appeal the dismissal with prejudice of their amended complaint, seeking to vacate a judgment entered in a separate action. Appellants’ claim is based on allegations of Appellees’ “fraud on the court” in the other case. We affirm.
Viewing the allegations and making all inferences most favorably to Appellants, it is clear they alleged only intrinsic fraud, not extrinsic. Nor did Appellants demonstrate how they could further amend the complaint to state extrinsic fraud. Therefore, the trial court did not err in dismissing with prejudice for failure to state a cause of action. De-Claire v. Yohanan, 453 So.2d 375 (Fla.1984); Wescott v. Wescott, 444 So.2d 495 (Fla. 2d DCA 1984).
As to Appellees’ cross-appeal, we also affirm.
GLICKSTEIN, STONE and GROSS, JJ.„ concur.